Citation Nr: 9916049	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder (also claimed as post-traumatic stress disorder), 
currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes, left temporomandibular joint, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty from September 1942 to 
November 1948.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

It has been contended that a 50 percent disability rating is 
warranted for the service-connected psychiatric disorder and 
that the veteran was not provided fair examinations by the 
examiner who conducted the 1995 and 1997 VA psychiatric 
examinations.  Inasmuch as other matters require that the 
case be remanded to the RO, the Board is requesting a new 
examination be conducted by a psychiatrist who has not 
previously examined the veteran.  

The Board notes that the June 1996 examination by VA resulted 
in a diagnosis of post-traumatic stress disorder.  The 1995 
and 1997 examination reports each reflected a diagnosis of an 
anxiety disorder.  Both post-traumatic stress disorder and an 
anxiety disorder are rated under schedular ratings for 
neuroses, but it might be helpful if the examiner clarifies 
whether anxiety is a separate disorder from post-traumatic 
stress disorder.  The 1995, 1996 and 1997 examination reports 
do not include a Global Assessment of Functioning (GAF) 
score.

During the pendency of this appeal, VA issued revised 
regulations amending the VA Schedule for Rating Disabilities 
on Mental Disorders, codified at 38 C.F.R. § 4.130 (1998).  
On and after November 7, 1996, all examinations and diagnoses 
of mental disorders for VA purposes must conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which is codified at 38 C.F.R. 
§ 4.125 (1998).  GAF scoring is a part of DSM-IV.  As a 
result, the recent examinations are inadequate for rating 
purposes.
As to the rating for degenerative joint disease of the left 
temporomandibular joint, the Board's review of the claims 
folders reflects that additional questions are raised by the 
evidence.  In this regard, service connection is also in 
effect for postoperative residuals of gunshot wound scar of 
the left temporal region, assigned a noncompensable 
disability rating.  It is apparent, however, that the 
veteran's primary argument is that he has more extensive 
facial injuries as residuals of his trauma in service.  
Specifically, it is contended that the veteran has a retained 
foreign body in the left side of his face, and that he has 
residual neurologic disabilities, including loss of taste.  
The August 1997 neurologic examination by VA reflects that 
the veteran has ninth or glossopharyngeal nerve involvement, 
bilaterally; that there is motor involvement, bilaterally; 
that the veteran has loss of taste sensation; and that there 
is absence of sensory input, and absent pharyngeal reflex.  
The findings resulted in diagnoses of bilateral ninth nerve 
palsy, and partial twelfth nerve palsy.  

In the rating decision and supplemental statement of the case 
in February 1998, the RO informed the veteran that he was 
being assigned a 10 percent rating for degenerative joint 
disease of the temporomandibular joint because, although 
there was no limitation of function shown on VA examination 
in March 1997, he had left temporomandibular joint discomfort 
warranting a 10 percent rating for pain.  

It is the judgment of the Board that the RO must develop the 
veteran's claim for more extensive facial disabilities, 
including neurologic dysfunction with consideration that the 
veteran has loss of taste.  The Board finds these matters to 
be integral components of the claim and inextricably 
intertwined with the issue of entitlement to an increased 
rating for degenerative changes, left temporomandibular 
joint. See, Harris v. Derwinski, 1 Vet.App. 180 (1990).  

It was proper for the RO to consider pain as a component of 
the service-connected disability, but the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) directions extend further.  The 
Court has held that an examination which fails to consider 
and address the provisions of  38 C.F.R. §§ 4.40 and 4.45 
(1998) is inadequate for rating purposes and that in such 
cases remand for another examination is mandatory.  DeLuca v. 
Brown,  8 Vet.App. 202 (1995).  The cited regulations 
provide, in pertinent part, that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance . . . . The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
. . . .  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . are related 
considerations (emphasis added).  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1998).  

On the examination requested below, the examining orthopedic 
specialist should specifically address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as 
appropriate, as provided by  38 C.F.R. §§ 4.40, 4.45, and 
4.59; and as required by DeLuca, at 204-205.  
In a more recent decision, the Court held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand, either personally or as [] "the head of 
the Department."  38 U.S.C.A. § 303 (West 1991).  Further, 
the Court stated that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers from whom the veteran has 
received treatment since 1993 for 
psychiatric disability or residuals of 
facial trauma.  The veteran should be 
informed that the request is made to 
ensure that the veteran's complete 
treatment records are available for 
review by VA adjudicators and clinicians.  
With any necessary authorization on 
behalf of the veteran, the RO should 
attempt to obtain copies of all pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.  The RO must insure that all 
recent VA treatment records are 
associated with the primary claims 
folders.  If any medical records 
identified by the veteran are 
unavailable, a statement explaining the 
absence of such evidence should be 
included in the claims folders.  

2.  Thereafter, the veteran should be 
scheduled for a special VA psychiatric 
examination by a board certified 
psychiatrist, who has not previously 
examined the veteran, and who is 
qualified to evaluate and diagnose post-
traumatic stress disorder, if available, 
in order to determine the nature, extent, 
and correct diagnosis of any psychiatric 
disability(ies) found present.  The 
claims folders and a complete copy of 
this Remand order must be made available 
to and be reviewed by the examiner prior 
to the examination.  The psychiatric 
examination is to be conducted in 
accordance with the fourth edition of the 
DSM-IV, and all appropriate studies, 
including psychological testing and tests 
of cognitive impairment, if warranted, 
are to be performed in order to identify 
and describe the symptomatology 
attributable to the service-connected 
psychiatric disorder, whether diagnosed 
as anxiety disorder or post-traumatic 
stress disorder.  The examination report 
must be typed.  

The psychiatric examiner is further 
requested to distinguish between 
manifestations of the veteran's service-
connected anxiety disorder or post-
traumatic stress disorder and any other 
nonservice-connected psychiatric 
disability found present.  Following the 
examination, the examiner is requested to 
answer the following questions: (A) Does 
the veteran currently have post-traumatic 
stress disorder? (B) If the veteran has 
another mental disorder, is it secondary 
to post-traumatic stress disorder or a 
separate diagnosis?  (C) If the veteran 
has a disorder that is related to post-
traumatic stress disorder what is the 
basis(es) for making that determination?  

The report of psychiatric examination 
should contain a detailed account of all 
manifestations of the service-connected 
anxiety disorder or post-traumatic stress 
disorder found to be present.  If 
psychiatric disorders other than anxiety 
disorder or post-traumatic stress 
disorder are found, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, that fact 
should be so specified.  The examiner 
must also comment on the extent to which 
the service-connected anxiety disorder or 
post-traumatic stress disorder affects 
the veteran's occupational and social 
functioning. A multi-axial assessment 
should be provided, as well as a GAF 
score, with an explanation of the numeric 
code assigned.


3.  The veteran should also be scheduled 
for special VA examination by a board-
certified neurologist, if available, in 
order to determine the nature, extent, 
and correct diagnosis of any neurological 
disabilities found present on examination 
of the head and face, which are residuals 
of gunshot wound of the face, or are due 
to arthritis of the temporomandibular 
joint, or disability related thereto, or 
which worsen any facial neurologic 
deficit.  The claims folders and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner prior to their examinations.  
The examination report should be typed.  

In examining the veteran's degenerative 
changes of the left temporomandibular 
joint and residuals of gunshot wound of 
the face, the examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. §§ 4.40, 4.45, and 
4.59, and as required by  DeLuca, at 204-
205.  A complete rationale for all 
opinions expressed must be provided.  

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of the veteran's failure to 
report for the examinations in order that 
he may make an informed decision 
regarding his participation in said 
examinations.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folders were reviewed by 
all examiners.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, or if the examination reports 
do not affirmatively show that the 
veteran's claims folders were reviewed by 
all examiners, appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims under 
current regulations and guidelines.  The 
RO should consider, depending on the 
examination findings, whether it would be 
appropriate to assign a separate 
disability rating for arthritis of the 
left temporomandibular joint, in addition 
to any other pathology, such as 
neurologic deficit, which may be 
manifested on the VA examination.  In re-
adjudicating the veteran's claim for an 
increased disability rating for his 
psychiatric disability, for the period as 
of November 7, 1996, consideration should 
be given to both the rating criteria in 
effect through November 6, 1996, and 
beginning November 7, 1996, applying the 
criteria more favorable to the veteran.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should then be provided a reasonable opportunity to respond.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he and/or his representative 
may furnish additional evidence and argument while the case 
is in remand status. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals
Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


